16-2900
     Zhou v. Sessions
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A205 429 496

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            ROBERT D. SACK,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   QIAN JING ZHOU,
14            Petitioner,
15
16                      v.                                           16-2900
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gerald Karikari, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; John S. Hogan,
27                                       Assistant Director; Lindsay
28                                       Corliss, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Qian Jing Zhou, a native and citizen of the

6    People’s Republic of China, seeks review of a July 29, 2016,

7    decision of the BIA, affirming a July 20, 2015, decision of an

8    Immigration Judge (“IJ”) denying Zhou’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).   In re Qian Jing Zhou, No. A205 429 496 (B.I.A.

11   July 29, 2016), aff’g No. A205 429 496 (Immig. Ct. N.Y. City

12   July 20, 2015).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       We have reviewed the IJ’s decision as modified by the BIA,

15   and so address only the adverse credibility determination.   See

16   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

17   Cir. 2005).    The applicable standards of review are well

18   established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (reviewing adverse

20   credibility determinations for substantial evidence).

21       For asylum applications like Zhou’s, governed by the REAL

22   ID Act, the agency may, “[c]onsidering the totality of the

23   circumstances,” base a credibility finding on inconsistencies

                                     2
1    and omissions in an applicant’s statements and evidence,

2    “without regard to whether” those inconsistencies go “to the

3    heart of the applicant’s claim.”    8 U.S.C.

4    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64 & 166 n.3.

5    However, the more central an inconsistency is to a claim of past

6    persecution, the more substantial it is.    See Xian Tuan Ye v.

7    Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).   “We

8    defer . . . to an IJ’s credibility determination unless, from

9    the totality of the circumstances, it is plain that no

10   reasonable fact-finder could make such an adverse credibility

11   ruling.”   Xiu Xia Lin, 534 F.3d at 167.   We conclude that the

12   agency’s adverse credibility determination rests on

13   substantial evidence.

14       The agency reasonably found Zhou not credible based on the

15   omission from the church letter of her arrest and detention,

16   which was the event central to her claim of persecution.    See

17   8 U.S.C. § 1158(b)(1)(B)(iii); Xian Tuan Ye, 446 F.3d at 295

18   (“[A] material inconsistency in an aspect of [an applicant’s]

19   story that served as an example of the very persecution from

20   which he sought asylum . . . afforded substantial evidence to

21   support the adverse credibility finding.”); Xiu Xia Lin, 534

22   F.3d at 166-67 & n.3 (“An inconsistency and an omission

23   are . . . functionally equivalent” for credibility purposes).

                                    3
1    Zhou’s fluctuating and contradictory explanations do not compel

2    a different conclusion because she expressly testified that the

3    letter was offered to corroborate her alleged arrest and

4    detention.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

5    2005) (“A petitioner must do more than offer a plausible

6    explanation for his inconsistent statements to secure relief;

7    he must demonstrate that a reasonable fact-finder would be

8    compelled to credit his testimony.” (internal quotation marks

9    omitted).

10       The IJ also reasonably declined to otherwise afford weight

11   to the church letter, finding it questionable and implausible

12   that an underground church in China, operating secretly, would

13   need a letterhead and seal for its documents.        “We defer to the

14   agency’s determination of the weight afforded to an alien’s

15   documentary evidence.”     Y.C. v. Holder, 741 F.3d 324, 334 (2d

16   Cir. 2013); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

17   342 (2d Cir. 2006) (holding that weight afforded to evidence

18   is largely within IJ’s discretion).            This inference was

19   sufficiently    grounded   in   record   and   was   not   “based   on

20   speculation,” given Zhou’s testimony that her church was small

21   in order to avoid detection by the police.       Siewe v. Gonzales,

22   480 F.3d 160, 168-69 (2d Cir. 2007) (an implausibility finding

23   based on inference is reasonable if grounded in “record facts,

                                      4
1    or even a single fact, viewed in the light of common sense and

2    ordinary experience”).   Zhou’s argument that the IJ erred in

3    requiring official authentication is misplaced.    Cf. Cao He Lin

4    v. U.S. Dep’t of Justice, 428 F.3d 391 (2d Cir. 2006).     Here,

5    the IJ simply questioned the veracity of the church letter as

6    “uncharacteristic of a small informal underground house church

7    seeking to remain secret.”         We “afford IJs considerable

8    flexibility in determining the authenticity of such documents

9    from the totality of the evidence and in using documents found

10   to be authentic in making an overall assessment of the

11   credibility of a petitioner’s testimony and, ultimately, of her

12   persecution claim.”   Shunfu Li v. Mukasey, 529 F.3d 141, 149

13   (2d Cir. 2008); see also Siewe, 480 F.3d at 167 (“Decisions as

14   to . . . which of competing inferences to draw are entirely

15   within the province of the trier of fact.” (internal quotation

16   marks omitted)).

17       Nor did the IJ err in declining to give weight to the

18   remainder of the corroborating evidence or in finding it

19   insufficient to rehabilitate Zhou’s claim.      “An applicant’s

20   failure to corroborate his . . . testimony may bear on

21   credibility, because the absence of corroboration in general

22   makes an applicant unable to rehabilitate testimony that has

23   already been called into question.”    Biao Yang v. Gonzales, 496

                                    5
1    F.3d 268, 273 (2d Cir. 2007); see also 8 U.S.C.

2    § 1158(b)(1)(B)(ii).   Zhou provided no objective evidence to

3    corroborate her husband’s testimony that he attended church in

4    the U.S. with her and the IJ reasonably gave his testimony

5    diminished weight: the church letters did not mention him, he

6    previously applied for asylum based on a different form of

7    Christianity, and he was an interested witness.     See Y.C., 741

8    F.3d at 334; Xiao Ji Chen, 471 F.3d at 342.   Nor did the country

9    conditions evidence rehabilitate the claim.     As the IJ found,

10   the background evidence in the record identified no incidents

11   of persecution in Zhou’s home province of Fujian.    See Jian Hui

12   Shao v. Mukasey, 546 F.3d 138, 142, 148, 156-57, 165, 170 (2d

13   Cir. 2008).

14       Given the inconsistencies concerning the sole incident of

15   past harm, it cannot be said “that no reasonable fact-finder

16   could make such an adverse credibility ruling.”     Xiu Xia Lin,

17   534 F.3d at 167; Xian Tuan Ye, 446 F.3d at 295.      The adverse

18   credibility   determination    is   dispositive     of   asylum,

19   withholding of removal, and CAT relief because all three forms

20   of relief are based on the same factual predicate.       Paul v.

21   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

22       For the foregoing reasons, the petition for review is

23   DENIED.   As we have completed our review, any stay of removal

                                    6
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe, Clerk




                                  7